  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 1 of 16



                   IN THE UNITED STATE DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ARTCP, LLC D/B/A ECONOLODGE INN & SUITES
AND MOTEL 7

PLAINTIFF

vs.                                                CIVIL ACTION NO. 4:19-cv-3246
                                                   JUDGE_________________________

ARCH SPECIALTY INSURANCE COMPANY

DEFENDANT

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COMES NOW, ARTCP, LLC D/B/A ECONOLODGE INN & SUITES AND

MOTEL 7 (hereinafter, referred to as Plaintiff), and file this, their Original Complaint,

and for causes of action against ARCH SPECIALTY INSURANCE COMPANY

(“ARCH SPECIALTY”) (hereinafter, referred to as “Defendant”), would show unto the

Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff ARTCP, LLC D/B/A ECONOLODGE INN & SUITES AND

MOTEL 7 owns the properties located at 828 Mercury Drive, Houston, Texas 77013 and

10155 East Freeway, Houston, Texas 77029 that are the subject of this lawsuit and are

situated in Harris County, Texas.

       2.      Defendant, ARCH SPECIALTY is a foreign insurance company

registered to engage in the business of insurance in the State of Texas. This Defendant

may be served with personal service by a process server, by serving its General Counsel,




                                           1
    Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 2 of 16



Arch Specialty Insurance Company, Harborside 3, 240 Hudson Street, Suite 300, Jersey

City, NJ 07311.

                                    STATUTORY AUTHORITY

         3.       This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                            JURISDICTION

         4.       This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                                  VENUE

         5.       This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

         6.       Defendant has been provided written notice of the claims made by

Plaintiffs in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.1

         7.       All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.




1
 Tex. Ins. Code 542A.003 requires pre-suit notice not later than the 61st day before an action is filed,
unless notice is impracticable because there is insufficient time to give pre-suit notice before the limitations
period will expire. Plaintiff has provided pre-suit notice within the parameters pursuant to 542A.003(d).


                                                       2
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 3 of 16



                                         FACTS

       8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 and caused

catastrophic damage for multiple days throughout the region for several days. On or

about August 25, 2017, Plaintiffs’ property sustained damages as a result of Hurricane

Harvey winds of up to 76 mph over multiple consecutive days.

       9.      Plaintiff submitted a claim to Defendant, ARCH SPECIALTY, pursuant to

the contract of insurance, for damages to the property as a result of Hurricane Harvey and

asked Defendant ARCH SPECIALTY to honor its contractual obligations and cover the

cost of repairs to the property.

       10.     Defendant, ARCH SPECIALTY, accepted the Plaintiffs’ claim and

assigned a claim number of 00001311270.

       11.     Defendant, ARCH SPECIALTY assigned adjuster Kevin Husser to

investigate and evaluate the claim. Kevin Husser then emailed Larry Couvillon of Engle

Martin & Associates and advised him that he wanted Larry, specifically, to act as the

adjuster on the claim, complete the investigation and adjust the claim.

       12.     On September 13, 2017, Larry Couvillon of Engle Martin sent ARCH

SPECIALTY and Kevin Husser a letter acknowledging and thanking him for the

assignment “to represent your interests in the adjustment” of the loss. Then prior to his

inspection of the properties, Larry C. Couvillon of Engle Martin & Associates sent a

letter dated September 13, 2017 to Plaintiff stating based on the preliminary investigation

and facts of loss, the claim could be denied for flood damage and interior water not

resulting from wind.




                                             3
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 4 of 16



       13.     Concerned that ARCH SPECIALTY was suggesting that Plaintiffs’ claim

would be denied prior to their physical inspection and investigation, Plaintiff then hired

Stevephen Lott of Integrity Claims, LLC to inspect the properties for damages from

Hurricane Harvey, properly investigate and evaluate the claim and communicate with

ARCH SPECIALTY and its representatives regarding the claim.

       14.     Larry Couvillon performed an inspection of the subject insured

properties, attended by Mr. Lott, on September 21, 2017. Mr. Couvillon’s inspection and

investigation was results oriented and unreasonable. He stated in his report to ARCH

SPECIALTY and Kevin Husser that there was no obvious wind damage to the EIFS, no

wind damage to the roofs, evidence of prior repairs to the wall that was cracking, but also

found that it was “possible the rainwater that entered through the access doorway flowed

from the concrete-floor stairwell into the adjusting hallway that accesses guestrooms”.

However, Mr. Couvillon did not complete an estimate for repair of any of the damages.

He ignored information he discovered that supported coverage and information provided

by Plaintiff’s public adjuster that wind blew open the door on the 6th floor allowing

water to enter, even though the lock was broken at the time of the inspection and a bucket

was needed to hold the door open to allow them access to the roof.

       15.     In furtherance of their results oriented investigation, Larry Couvillon and

Kevin Husser then engaged Michael D. Barrentine with Rimkus Consulting Group, Inc.

to assist in the investigation of the claim. On October 28, 2017, Mr. Barrentine, Mr. Lott

Larry Couvillon inspected the property. During the inspection, Mr. Barrentine advised

Mr. Lott that the damage in the stairwell could not have been caused by earth movement




                                             4
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 5 of 16



or settlement because the cracks start at the top and do not extend to the bottom of the

wall.

        16.    In a January 25, 2018 letter, Mr. Couvillon then denied all of Plaintiff’s

damages stating that he and Mr. Barrentine had investigated and based on Mr.

Barrentine’s reports on each of the two properties determined that none of the buildings

had been damaged by wind and no wind created openings had allowed water to cause

damages to the interior. The letter further stated that Mr. Barrentine found that there was

foundation movement around the stairwell, which was a misrepresentation and

contradicted his statements made during the inspection.

        17.    Mr. Barrentine’s report on the Econolodge property stated further that

“moisture intrusion through the open roof access doorway during Hurricane Harvey was

due to deferred maintenance and failure/inability to close the roof access door”. Mr.

Couvillon and Mr. Barrentine completely ignored facts supporting coverage.

        18.    Based on the improper, inadequate, and incomplete investigation of Larry

Couvillon, Michael Barrentine and ARCH SPECIALTY, Plaintiff’s damages were

improperly denied and grossly underpaid. Covered damages were completely ignored

and the true value of the covered loss was misrepresented. These acts and omissions

resulted in a biased, unfair, and inequitable evaluation of your insured’s losses on the

property.

        19.    Even though the properties had sustained extensive damages from the

storm, Couvillon and Barrentine ignored wind created damages to the properties.

Couvillon and Barrentine completed a results oriented, unreasonable inspection, failed to




                                             5
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 6 of 16



document all the covered wind damages to the properties ignored facts supporting

coverage and improperly denied Plaintiffs’ damages.

         20.   Plaintiff did not agree with Mr. Couvillon’s or Mr. Barrentine’s

assessments of the damages to its properties.

         21.   Stevephen Lott determined that Plaintiffs’ property damages were grossly

undervalued by Mr. Couvillon and ARCH SPECIALTY. After inspecting the property,

Mr. Lott determined that there was wind damage to the property.

         22.   Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect the insured properties. Based on this inspection, observation of repairs to the

properties and review of the claim documents provided he determined that the properties

sustained damages from wind during the event that exceeded the estimated value

provided by Mr. Couvillon. Mr. Clarke completed estimates with damages totaling

$789,770.33 for Motel 7 and $170,100.97 for Econolodge Inn & Suites.

         23.   Defendant, ARCH SPECIALTY relied upon Mr. Couvillon’s and Mr.

Barrentine’s inaccurate and unreasonable reports to deny the Plaintiffs’ damages.

Furthermore, Defendant, ARCH SPECIALTY failed to accept or deny coverage for the

remaining damages in writing within the statutory deadline.

         24.   To date Plaintiff has yet to receive full payment on its Hurricane Harvey

claim.

         25.   Defendant, ARCH SPECIALTY ignored the information provided by the

Plaintiff, its public adjuster, and Richard Clarke.           Instead, Defendant, ARCH

SPECIALTY chose simply to only rely on the portions of its adjuster’s, consultant’s, and




                                            6
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 7 of 16



vendors’ reports which supported the results-oriented investigation and coverage

decisions supporting denial of Plaintiffs’ claim.

       26.     Defendant, ARCH SPECIALTY failed to perform its contractual

obligation to compensate Plaintiffs under the terms of the Policy.

      CAUSES OF ACTION AGAINST DEFENDANT, ARCH SPECIALTY -
                  COUNT I - BREACH OF CONTRACT

       27.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       28.     Plaintiff and Defendant ARCH SPECIALTY executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

locations at 828 Mercury Drive, Houston, Texas 77013 and 10155 East Freeway,

Houston, Texas 77029. The policy provides coverage for the peril of wind, hurricane and

rain, such as those sustained during Hurricane Harvey, among other perils.

       29.     All damages and loss to the Plaintiffs’ properties were caused by the direct

result of a peril for which Defendant ARCH SPECIALTY insured the Plaintiff, pursuant

to the policy herein, specifically, the perils of hurricane, wind, and rain.

       30.     Defendant, ARCH SPECIALTY sold the subject insurance policy to

Plaintiff insuring the subject insured properties in their “as is” condition.

       31.     Plaintiff suffered a significant loss with respect to the properties at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       32.     Plaintiff submitted a claim to Defendant, ARCH SPECIALTY pursuant to

the contract of insurance for damages as a result of high winds and rain that occurred

during Hurricane Harvey.



                                               7
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 8 of 16



        33.       Plaintiff provided Defendant, ARCH SPECIALTY, with proper notice of

damage to the exterior and interior of the subject insured properties.

        34.       Defendant, ARCH SPECIALTY ignored the information provided by the

public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiffs’ damage and chose to rely solely on its own consultants.

        35.       ARCH SPECIALTY by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.

        36.       ARCH SPECIALTY by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the hurricane winds

and water damages to the subject property.

        37.       As of this date, ARCH SPECIALTY by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiffs’ properties.

        38.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        39.       Defendant, ARCH SPECIALTY, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        40.       Defendant, ARCH SPECIALTY has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.




                                              8
  Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 9 of 16



       41.     As of this date Defendant, ARCH SPECIALTY continues to be in breach

of the contract.

       42.     ARCH SPECIALTY ignored the information provided by Plaintiff and its

public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.

       43.     ARCH SPECIALTY failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       44.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

      COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                           PRACTICES ACT

       45.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       46.     Defendant ARCH SPECIALTY is an entity that is required to comply

with Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s

conduct constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. ARCH SPECIALTY

                   through its agents, employees, or consultants did not complete an

                   estimate of damages after its inspection of the property but rather

                   stated there was no obvious wind damage, which was misleading as to

                   the value of damages to the subject property.




                                             9
Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 10 of 16



          b. Failing to state a material fact necessary to make other statements

             made not misleading, considering the circumstances under which the

             statements were made.           ARCH SPECIALTY through its agents,

             employees, or consultants failed to advise Plaintiff that it failed to

             perform proper testing of the building and properties in order to more

             accurately investigate and evaluate the damages resulting from the

             covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. ARCH

             SPECIALTY through its agents, employees, or consultants advised

             Plaintiff and its public adjuster that it had investigated and evaluated

             the damages to the subject properties resulting from the August 25,

             2017 hurricane and concluded its coverage determination, thereby

             misleading the Plaintiff to conclude that a proper and complete

             investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear. ARCH SPECIALTY failed to consider reports

          provided by Plaintiff and failed to utilize information in the reports that

          would support coverage of Plaintiff’s damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of



                                        10
 Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 11 of 16



               a claim. To date, Defendant has failed to provide a reasonable explanation

               of the basis of its denial of coverage for all of Plaintiff’s damages.


       4.      Refusing to pay a claim without conducting a reasonable investigation

               with respect to the claim. ARCH SPECIALTY through its agents,

               employees, or consultants failed to request its employees, agents, or

               consultants to perform proper testing of the building at the subject insured

               properties in order to properly evaluate the extent and value of damages

               resulting from the Hurricane Harvey event of August 25, 2017.


       47.     Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       48.     Each of the foregoing paragraphs is incorporated by reference here fully.




                                             11
 Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 12 of 16



       49.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       50.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

       51.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril, resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       52.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster and Richard Clarke, which made liability

reasonably clear, resulted in additional delay of payment of the claim after having

sufficient information to make payment for such claim.

       53.      ARCH SPECIALTY ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

       54.      ARCH SPECIALTY, upon receipt of the Risk Protection Services

estimate from Richard Clarke and Plaintiff, had sufficient information to make full

payment to Plaintiff for the damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       55.      Each of the foregoing paragraphs is incorporated by reference here fully.

       56.      Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.



                                             12
 Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 13 of 16



       57.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       58.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       59.     ARCH SPECIALTY ignored the information provided by Plaintiff’s

public adjuster during the handling of the claim and did not make any payment.

       60.     ARCH SPECIALTY failed to make any payment after receipt of the

additional information from the public adjuster and Richard Clarke, when ARCH

SPECIALTY knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       61.     Each of the foregoing paragraphs is incorporated by reference here fully.

       62.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, ARCH SPECIALTY and the products

and services form the basis of this action.

       63.     Defendant ARCH SPECIALTY has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §



                                              13
 Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 14 of 16



                    17.50(a)(1)(3) in that Defendant ARCH SPECIALTY took
                    advantage of Plaintiff’s lack of knowledge, ability, experience,
                    and capacity to a grossly unfair degree, resulting in a gross
                    disparity between the consideration paid in the transaction and
                    the value received, all in violation of Chapters 541 and 542 of
                    the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

        64.    Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                               DAMAGES AND PRAYER

        65.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff   herein,

complains of Defendant ARCH SPECIALTY’S acts and omissions and pray that,

Defendant be cited to appear and answer and that upon a final trial on the merits, Plaintiff

recover from Defendant the following:

        66.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        67.    For breach of contract by Defendant, ARCH SPECIALTY, Plaintiff is

entitled to regain the benefit of their bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        68.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, ARCH SPECIALTY, Plaintiff is entitled to actual damages, which includes


                                            14
 Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 15 of 16



the loss of the benefits that should have been paid pursuant to the policy, including but

not limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

       69.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, ARCH SPECIALTY, Plaintiff is entitled to the amount of its claim, as well as

ten (10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

       70.     For violations of the common law duty of good faith and fair dealing by

Defendant, ARCH SPECIALTY, Plaintiff is entitled to actual damages, direct and

indirect consequential damages, mental anguish, and exemplary damages.

       71.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, ARCH SPECIALTY, Plaintiff is entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       72.     Plaintiff respectfully demands a trial by jury.




                                             15
Case 4:19-cv-03246 Document 1 Filed on 08/28/19 in TXSD Page 16 of 16



                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.


                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV, Bar No. 17635950
                                  CARLA R. DELPIT, Bar No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com
                                          cdelpit@panditlaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  ARTCP, LLC D/B/A
                                  ECONOLODGE INN & SUITES
                                  AND MOTEL 7




                                 16
